


110 HRES 1481 IH: Recognizing the 100th anniversary of the

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1481
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Smith of Texas
			 (for himself, Mr. Capuano,
			 Mr. Tom Davis of Virginia,
			 Mr. Goodlatte,
			 Mr. Kildee,
			 Mr. Dreier,
			 Mr. Hoyer,
			 Mr. Shays,
			 Mr. Frank of Massachusetts,
			 Mr. Neal of Massachusetts,
			 Mr. Berman,
			 Mr. Calvert,
			 Mr. Lewis of California,
			 Mr. Inglis of South Carolina,
			 Mr. Shimkus,
			 Mr. Hoekstra,
			 Mr. Shadegg,
			 Mr. Carter,
			 Mr. Hinojosa,
			 Mr. Brady of Texas,
			 Mr. Culberson,
			 Mr. Wolf, Mr. Cohen, Mr. Young
			 of Alaska, Mr.
			 Rohrabacher, Mr. Coble,
			 Mr. Petri,
			 Mr. McKeon,
			 Mr. Davis of Kentucky,
			 Mr. Porter,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Goode,
			 Mr. Doolittle,
			 Mr. Duncan,
			 Mr. David Davis of Tennessee,
			 Mr. Whitfield of Kentucky,
			 Mr. Ferguson,
			 Mr. Radanovich,
			 Mr. King of Iowa,
			 Mr. Weiner,
			 Mr. Cannon,
			 Mr. Pickering,
			 Mr. Moran of Virginia,
			 Mr. Rehberg,
			 Mr. Conaway,
			 Mr. Marchant,
			 Mr. Poe, Mr. Burgess, Mr.
			 Rodriguez, Mr. McCaul of
			 Texas, Mr. Gonzalez,
			 Mr. Serrano, and
			 Mr. Reyes) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the 100th anniversary of the
		  Christian Science Monitor newspaper.
	
	
		Whereas on November 25, 1908, the 1st edition of the
			 Christian Science Monitor newspaper was printed in Boston’s Back Bay;
		Whereas just over 100 days before the Monitor’s 1st print,
			 its founder, Mary Baker Eddy, then 87 years old, told officers of her church to
			 start a daily newspaper at once;
		Whereas Mrs. Eddy wanted the Monitor to blaze a path of
			 unselfish service through journalism;
		Whereas Mrs. Eddy, who had been the subject of inaccurate
			 stories in the press, set as the Monitor’s mission to injure no man, but
			 to bless all mankind;
		Whereas Mrs. Eddy followed the 1st editor’s request that
			 the Monitor cover the daily activities of the entire world and
			 appeal to good men and women everywhere who are interested in the
			 betterment of all human conditions;
		Whereas the Monitor’s focus was never local or
			 denominational;
		Whereas the Monitor is distributed to readers in all 50
			 States in print and online and has worldwide respect for its international news
			 coverage;
		Whereas Mrs. Eddy became the 1st American woman to launch
			 a successful, general interest newspaper;
		Whereas the Monitor has been honored with numerous major
			 awards including 7 Pulitzer Prizes for excellence in journalism; and
		Whereas since 1966 the Monitor has sponsored 3,600
			 Washington newsmaker breakfasts, whose guests have included countless cabinet
			 officers and congressional leaders, 4 presidents, and 5 vice presidents: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 recognizes the 100th anniversary of the Christian Science Monitor
			 newspaper.
		
